AFFIRM; and Opinion Filed July 10, 2015.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       No. 05-14-00182-CR

                           TRAVIS LEE ANDERSON, Appellant
                                        V.
                            THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F12-50734-J

                            MEMORANDUM OPINION
                          Before Justices Lang, Brown, and Whitehill
                                  Opinion by Justice Brown
       Appellant Travis Lee Anderson pleaded guilty to unauthorized possession of a firearm by

a felon with no agreement about punishment. The trial court assessed punishment at two years’

imprisonment. On appeal, appellant’s attorney filed a brief in which she concludes the appeal is

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in

effect, there are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811–12

(Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. See

Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties of appellate

courts and counsel in Anders cases).
       We advised appellant of his right to file a pro se response, but he did not file any

response. See Kelly v. State, 436 S.W.3d 313, 319–21 (Tex. Crim. App. 2014) (identifying duties

of appellate courts and counsel in Anders cases).

       We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

826–27 (Tex. Crim. App. 2005) (explaining appellate court's duty in Anders cases). We agree

the appeal is frivolous and without merit. We find nothing in the record that might arguably

support the appeal.

       We affirm the trial court’s judgment.




                                                     /Ada Brown/
                                                     ADA BROWN
                                                     JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)

140182F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TRAVIS LEE ANDERSON, Appellant                        On Appeal from the Criminal District Court
                                                      No. 3, Dallas County, Texas
No. 05-14-00182-CR         V.                         Trial Court Cause No. F12-50734-J.
                                                      Opinion delivered by Justice Brown. Justices
THE STATE OF TEXAS, Appellee                          Lang and Whitehill participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 10th day of July, 2015.




                                                –3–